GILBERT, Circuit Judge (after stating the facts as above).
This 'case comes to us on appeal from the order of the court below sustaining the appellee’s claim of exemption of the tools and implements described in the above statement of facts. The statute of California (subdivision 4, § 690, C. C. P.) exempts “the tools or implements of a mechanic or artisan, necessary to carry on his trade.” Here the claim of exemption included one two horse power aiyl one five horse power electric motor, connected respectively with a joiner and a band saw and certain transmission equipment. The contention of the appellant is that power machinery is not included within the term “tools or implements of a mechanic or artisan.” It is true that there are decisions holding that, in order to be exempt, a “tool” or machine must be operated by hand and not by steam or water power, but, on the other hand, it has been, held that exemption as a tool or implement may extend to an electric motor and to a lathe, and even to portable steam engines and machinery for sawing logs and making lumber. Eckman v. Poor, 38 Colo. 200, 87 P. 1088; In re Robinson (D. C.) 206 F. 176; Baker v. Maxwell, 183 Iowa, 1192, 168 N. W. 160, 2 A. L. R. 814; Wood v. Bresnahan, 63 Mich. 614, 30 N. W. 206; Reeves v. Bascue, 76 Kan. 333, 91 P. 77, 123 Am. St. Rep. 137; In re Robb, 99 Cal. 202, 33 P. 890, 37 Am. St. Rep. 48; In re Petersen (D. C.) 95 F. 417.
The tools which the appellee claimed as exempt are, we think, those which are necessary in his trade or occupation. In Hills v. Joseph, 229 P. 865, this court held that statutes creating the right of exemption are subject to the rule of liberal construction, and are generally subject to the most liberal con*461slruction which the courts can possibly give them. The court below, in an opinion with which we agree, said: “It is apparent that the tools or implements involved are what may be termed 'one man’ tools or implements; that is, they are appropriate to use by one mechanic and generally so used, though power driven. There is nothing in this remedial statute limiting the mechanic to hand tools, denying to him the benefit of development and improvement in his craft.” The order is affirmed.